Case 18-12488-jkf      Doc 62     Filed 04/10/19 Entered 04/10/19 16:17:43            Desc Main
                                   Document Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

IN RE: James & Brenda Hart                                                Chapter 13

                                                                         18-12488 JKF


                      Debtor(s)

        ORDER DISMISSING CHAPTER 13 CASE AND SETTING DEADLINE FOR
         APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

   AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller,
Standing Trustee (“the Trustee”), and after notice and hearing, it is hereby ORDERED that:

1. This chapter 13 bankruptcy case is DISMISSED.

2. Counsel for the Debtor shall file a master mailing list with the Clerk of the Bankruptcy Court if
   such has not been previously filed.

3. Any wage orders previously entered are VACATED.

4. Pursuant to 11 U.S.C. §349(b)(3), the undistributed chapter 13 plan payments in the possession of
   the Trustee shall not revest in the entity in which such property was vested immediately before the
   commencement of the case. All other property of the estate shall revest pursuant to 11 U.S.C.
   §349(b)(3).

5. All applications for allowance of administrative expenses (including applications for allowance of
   professional fees) shall be filed within twenty-one (21) days of the entry of this Order.

6. Promptly after the expiration of the time period set forth in ¶5 above, Counsel for the Debtor
   shall file either: (a) a Certification of No Response confirming that neither an objection to the
   proposed compensation nor an application for administrative expense has been filed or (2) certify
   that such applications have been filed (after which the Clerk shall schedule a hearing on all such
   applications).

7. If no Certification, as required above in Paragraph 6 has been entered on the docket
   within sixty-three (63) days of the entry of this Order, then the Standing Trustee shall: (a)
   if any applications for administrative expenses other than Debtor(s)’ Counsel’s have been
   filed, request a hearing thereon or (b) if no such applications have been filed, return the
   undistributed chapter 13 plan payments in his possession to Debtor(s) pursuant to 11 U.S.C.
   §1326(a)(2).


                                                                    _________
Date: April 10, 2019                                        JEAN K. FITZSIMON
                                                            U.S. BANKRUPTCY JUDGE
